IxiSeey, J.
The plaintiff claims from the defendant, as a balance of account for goods and merchandise furnished him during the years 1860 and 1861, amounting to- the sum of six hundred and twenty-seven dollars and seventy-six cents, with interest and costs.
The answer is a general denial, and the prescription of two and -three years. .
The lower Court gave judgment for the plaintiff for the whole amount of his claim,, and the defendant has appealed.
There are extant upon the record three bills of exceptions, which, as they are not urged in this Coui-t, are deemed waived. (14 An. 721; 16 An. 87.) The plaintiff’s claim, a merchant’s account, was prescribed on the 8th May, 1864, as there is nothing in the record to show that during the three years the plaintiff could not act, either in consequence of the occlusion of the courts or for any other reason.
His petition was not filed in Court until the 12th April, 1867 (R. S. section 30, article C. C. 35f)3.) Rut after prescription was acquired the defendant voluntarily renounced it. (Art. 3423 C. C.) In 1866, he acknowledged the debt to the plaintiff’s agent and promised to pay- it. This is proved by the agent, and is corroborated by the defendant’s answers to interrogatories on facts and articles, taken as confessed, and otherwise. See the case of Levistones v. Marigny, 13 An. 354, 5; and authorities therein cited. The defendant’s renunciation of prescription was entirely free and spontaneous with full knowledge of his debt being prescribed-, of which he has not proved his ignorance. See Troplong, Prescription, pp. 68, 69, l 54 and 55.
The plaintiff’s claim was due to him in 1866, and since then no- pre« scription has run. against it.
It is therefore ordered, adjudged and decreed that the judgment of the District Court be and the same is hereby affirmed, at the costs of tile appellant.